Citation Nr: 1634751	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  16-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for myelodysplastic syndrome (MDS) with anemia, including as due to benzene exposure.

2.  Entitlement to service connection for hypertension, including as due to benzene exposure. 

3.  Entitlement to service connection for congestive heart failure, as secondary to MDS. 

4.  Entitlement to service connection for atrial fibrillation, as secondary to MDS. 

5.  Entitlement to service connection for an enlarged spleen, as secondary to MDS.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant (surviving spouse)


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active service from July 1952 to July 1955.  While the appeal was pending, the Veteran died in July 2016.  The appellant is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014).  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for MDS with anemia, hypertension, congestive heart failure, atrial fibrillation, and an enlarged spleen.  

38 U.S.C.A § 5121A allows a substitution in the case of the death of a claimant who dies on or after October 10, 2008.  This change in law permits any living person who would be eligible to receive accrued benefits to process any pending claim if a veteran dies prior to completion.  The eligible person must, not later than one year after the date of death, file a request to be substituted as the claimant for the purposes of processing any pending claim to completion.  38 U.S.C.A. § 5121A (West 2014).  A veteran's surviving spouse is eligible for receipt of accrued benefits.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  Generally an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the Agency of Original Jurisdiction (AOJ) from which the claim originated.  See 	 38 C.F.R. § 3.1010(e) (2015) (the AOJ will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board).  The purpose of this administrative procedure is to insure that an appellant is a qualified "accrued benefits claimant" so as to be eligible for substitution.

In August 2016, the appellant (the Veteran's surviving spouse) filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  The record in this case contains credible evidence that the appellant was married to the Veteran at the time of his death and had been married to the Veteran over one year prior to his death.  See May 2000 marriage license.  While the AOJ has yet to make a determination as to the appellant's eligibility to substitute in the appeal, the undisputed evidence of record shows that the appellant is the Veteran's surviving spouse who was married to the Veteran for over one year prior to his death, so is eligible to substitute as the claimant for the purposes of completing the appeal.  In this case, the record already establishes that the appellant is an accrued benefits claimant who is eligible for substitution under 38 U.S.C.A. § 5121A; therefore, the requirement of sending the claim to the AOJ to verify that the appellant is an eligible accrued benefits claimant has been rendered moot, such that sending the case to the AOJ for such verification would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  

In June 2016, the Veteran and appellant testified at a Board Videoconference hearing in St. Petersburg, Florida, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 

The issues of service connection for hypertension, congestive heart failure, atrial fibrillation, and an enlarged spleen are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in July 2016; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending claim and appeal to completion.

2.  The Veteran had a diagnosis of MDS with anemia. 

3.  The MDS with anemia was related to benzene exposure that occurring during active service.  



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the criteria for service connection for MDS with anemia have been met.  38 C.F.R. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the decision below, the Board grants service connection for MDS and is remanding the remaining issues for new VA opinions regarding secondary service connection; therefore, no discussion of VA's duties to notify and to assist is necessary at this time.   

Service Connection for MDS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).  MDS is not a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply.

A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.      § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A.	 § 5107; 38 C.F.R. § 3.102.

The appellant generally contends that the Veteran developed MDS as the result of in-service exposure to benzene, which was used clean guns in a non-ventilated room without safety equipment.  See January 2016 notice of disagreement and June 2016 Board hearing transcript.  

First, the evidence of record demonstrates that the Veteran had a diagnosis of MDS.  The Veteran submitted private treatment records and a medical letter from his treating physician that established a diagnosis of MDS.  See August 2015 claim for service connection; see also June 2016 S.R. Medical Center treatment records.  

The Board next finds that the evidence of record is at least in equipoise regarding whether the Veteran was exposed to benzene during active service.  The Veteran testified at the June 2016 Board hearing that during basic training he was required to clean weapons five days a week for approximately eight hours every evening with benzene.  The Veteran testified that he was in a small room without ventilation and did not use gloves or other safety equipment to clean the weapons.  In support of this contention, the Veteran submitted a military training manual regarding cleaning weapons with dry cleaning solvent, as well as fact-sheets on dry cleaning solvent and benzene.  See August 2015 claim for service connection.  

Military personnel records are silent regarding exposure to benzene; however, the Board notes that the military personnel records only contain records regarding parachute jumps, and appear incomplete.  The Board additionally notes that the Veteran's service treatment records were found to be unavailable and potentially fire-related.  In this context, the Board has a heightened obligation to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In consideration of the statements and testimony discussed above, as well as the military training manual submitted by the Veteran, the Board resolves reasonable doubt in favor of the appellant to find that the Veteran was exposed to benzene during service, as this finding is consistent with the Veteran's required duties during active service and basic training.  

The Board next finds that the weight of the evidence is at least in equipoise regarding whether the MDS is related to the in-service benzene exposure.  In support of the claim for service connection, in August 2015, the Veteran submitted a medical opinion from his treating physician.  The treating physician opined that, because medical literature recognizes that exposure to solvents causes hematological diseases, and because benzene is a leading cause of MDS, it is as likely as not that the benzene exposure was a contributing factor to the MDS.  

In June 2016, the treating physician provided an addendum opinion regarding the cause of the MDS.  At that time, the treating physician wrote that, because the Veteran was a nonsmoker with no prior cancer history, and because benzene exposure is a known cause of MDS (citing studies by the National Institute of Diabetes, Digestive, and Kidney Diseases, NIH, and the CDC), it is more likely than not the benzene exposure is a factor to the Veteran's development of MDS.  The physician further stated that the exposure in poorly ventilated buildings and arm immersion for the period of several months without any safety equipment must be the medical factor related to the development of MDS.  

In August 2015, the Veteran was afforded a VA examination to help determine the etiology of the MDS.  At that time, the VA examiner opined that the MDS and anemia were less likely than not related to benzene exposure.  The VA examiner based the opinion on a study that stated that additional studies are needed to clarify the relationship between benzene and MDS.  The VA examiner additionally stated that the amount of exposure to benzene in service would not be considered an exposure to a high concentration of benzene to cause MDS.  

Based on the above, the Board finds that the weight of the evidence is at least in equipoise regarding whether the in-service benzene exposure caused the MDS.  Both opinions from the treating physician were based on review of the record, the Veteran's exposure to benzene during service, and medical literature discussing the link between benzene and MDS, and the Board affords these opinions high probative value.  Resolving reasonable doubt in favor of the appellant, the Board finds that the MDS was caused by the in-service benzene exposure.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for MDS with anemia is granted.  


REMAND

Secondary Service Connection for Hypertension, Congestive Heart Failure, 
Enlarged Spleen, and Atrial Fibrillation

The Veteran has claimed the hypertension, congestive heart failure, atrial fibrillation, and enlarged spleen are also due to the benzene exposure or are secondary to the now service-connected MDS.  In August 2015, a VA opinion was provided regarding whether the above disabilities were related to exposure to benzene or secondary to service-connected disabilities (prior to the grant of service connection for MDS), but no opinion was provided regarding whether the hypertension, atrial fibrillation, congestive heart failure, and enlarged spleen are secondary to MDS; therefore, the Board finds that that a remand is necessary to obtain a medical opinion regarding service connection on a secondary basis.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. §  3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

Additionally, the Board notes that the appellant has not been provided with VCAA notice regarding the claims for secondary service connection; therefore, the Board finds that on remand the appellant should be notified of the evidence necessary to substantiate the claim, evidence that VA will seek to provide, and that the claimant is expected to provide, and notice regarding effective dates and the rating of disabilities.  38 U.S.C.A. § 5103A.  

Accordingly, the issues of service connection for hypertension, congestive heart failure, atrial fibrillation, and an enlarged spleen are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant with the appropriate VCAA notice regarding the issues of service connection for hypertension, congestive heart failure, atrial fibrillation, and an enlarged spleen, as secondary to MDS.  

2.  Present the claims file to the August 2015 examiner, or other appropriate examiner, regarding the issues of service connection for hypertension, congestive heart failure, atrial fibrillation, and an enlarged spleen, as secondary to MDS.  The examiner should offer the following opinions with supporting rationale:  

Is it at least as likely as not (50 percent probability or greater) that the hypertension was caused by the MDS?  

Is it at least as likely as not (50 percent probability or greater) that the hypertension was aggravated by the MDS?  

Is it at least as likely as not (50 percent probability or greater) that the atrial fibrillation was caused by the MDS?  

Is it at least as likely as not (50 percent probability or greater) that the atrial fibrillation was aggravated by the MDS?  


Is it at least as likely as not (50 percent probability or greater) that the congestive heart failure was caused by the MDS?  

Is it at least as likely as not (50 percent probability or greater) that the congestive heart failure was aggravated by the MDS?  

Is it at least as likely as not (50 percent probability or greater) that the enlarged spleen was caused by the MDS?  

Is it at least as likely as not (50 percent probability or greater) that the enlarged spleen was aggravated by the MDS?  

3.  Then, readjudicate the issues of service connection for hypertension, congestive heart failure, atrial fibrillation, and an enlarged spleen as secondary to MDS.  If the benefits sought on appeal remain denied, provide the appellant and representative with a supplemental statement of the case, and allow an appropriate amount of time for response before returning to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


